SHARP, Judge.
John W. McCord, Jr., files a petition for writ of certiorari to review the order of the circuit court granting respondents’ motion to compel the state attorney and the Clerk of the Circuit Court of Orange County to unseal records in the case of State of Florida v. John Wesley McCord, Jr., Case No. CR-79-1257, for purposes of discovery and/or trial in petitioner’s action against respondent for false imprisonment, negligence and malicious prosecution. The records concern a criminal charge against McCord for “failure to return a hired vehicle,” the issuance of a “no information notice” by the state attorney’s office and the dropping of the criminal charges. Respondents allege that petitioner agreed to participate in the Orange County Pre-Trial Diversion Program and that he “entered into a contractual agreement with the state attorney’s office agreeing to waive speedy trial, to a probationary period, and to make restitution.”
We deny this petition because the record does not support petitioner’s claim that the lower court’s ruling constitutes a departure from the essential requirements of law in this case. Zuberbuhler v. Division of Administration, 344 So.2d 1304 (Fla. 2d DCA 1977); Brown v. Bridges, 327 So.2d 874 (Fla. 2d DCA 1976).
PETITION DENIED.
COBB and FRANK D. UPCHURCH, JJ., concur.